DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 7-22 are rejected under 35 U.S.C. 103 as being unpatentable over Koch (U.S. 2018/0168094) in view of Schumacher (U.S. 2015/0296698).
Regarding claim 1, Koch discloses (Fig. 2-4, 18) an agricultural planting or seeding implement, comprising: a coulter disc (1830-1, 1830-2) configured to form an opening (39) along an axis in a ground; a sensor (400, 350, 351, 352) disposed aft of the coulter disc, wherein the sensor is configured to engage with the ground at a first depth within the opening (Fig. 18) and to generate a signal indicative of a soil property of the ground at the first depth ([0106], lines 7-9; [0113], [0114]); a row unit (200) disposed aft of the coulter disc and the sensor relative to a direction of travel of the agricultural planting or seeding 
Koch does not disclose that the controller is configured to control the second depth at the deposit location based on the signal from the sensor when the sensor was disposed at the deposit location in the opening.
However, Schumacher discloses (Fig. 1-2) a substantially similar system wherein a second depth (T) of a trench formed by a ground engaging tool (3) at a deposit location (corresponding to the ground engaging tool) is controlled based on a signal from a sensor (18) when the sensor was disposed at the deposit location ([0028], lines 3-6; positioning the sensor forward of the ground engaging tool to give the ground engaging tool enough time to set the second depth clearly implies that the second depth is to be set based on the signal from the sensor when the sensor was disposed at the same location).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to similarly control the second depth of Koch as taught by Schumacher.  Doing so would allow for a planting depth to be exactly as necessary at any given deposit location, without any deviation due to lag time.
Regarding claim 2, Koch further discloses (Fig. 18) a linkage assembly (1810), wherein the coulter disc and the sensor are coupled to the linkage assembly, and the linkage assembly enables the coulter disc and the sensor to be lifted and lowered to control the first depth (for example, by adjusting adjustable spring 1812).
Regarding claim 3, Koch further discloses that the soil property comprises a moisture of the ground at the first depth (Abstract, lines 1-7).
Regarding claim 4, Koch further discloses that the controller is configured to reduce the second depth in response to a determination that the moisture of the ground at the first depth is over a moisture threshold for the first agricultural product, and the controller is configured to increase the second depth in 1254911response to a determination that the moisture of the ground at the first depth is under a moisture threshold for the first agricultural product ([0163]; adjustment based on a measured parameter implies that such adjustment occurs based on a parameter threshold, i.e., the parameter must be a certain value for adjustment to be carried out).
Regarding claim 7, Koch further discloses (Fig. 2, 18) that the row unit is disposed a first distance aft of the sensor relative to the direction of travel (the sensor is mounted in front of toolbar 14, and the row unit is mounted rearward), and the first distance is greater than 12 inches (as clearly apparent from the figures).
Regarding claim 8, Koch further discloses (Fig. 2) that the depth control system comprises an actuator (380), and the controller is configured to control the actuator ([0171], lines 5-10).  Regarding the actuator, Koch incorporates ([0102], lines 22-26) Achen (PCT/US2012/035585, published as WO 2012/149415) by reference.
As incorporated by Koch, Achen discloses (Fig. 2-3) a depth control actuator (60) for a row unit (20), wherein a planting depth is adjusted by controlling a pneumatic flow to the actuator or a hydraulic flow to the actuator ([0045]).  Thus, Koch discloses that the actuator (380) may be arranged as such.
Regarding claim 9, Koch further discloses one or more residue tools, wherein the controller is configured to control the one or more residue tools based on the signal from the sensor ([0171], lines 15-17; [0177]).  Regarding the residue tool, Koch incorporates ([0194], lines 9-14) Sauder (U.S. 8,550,020) by reference.
As incorporated by Koch, Sauder discloses (Fig. 10) a residue tool (12) fore of a coulter disc (30) in a direction of travel (32).  Thus, Koch discloses that the residue tool may be arranged as such.
Regarding claim 10, Koch in view of Schumacher discloses the elements of claim 1 as described above, and Koch further discloses that the first agricultural product comprises a seed (Title), but Koch does not explicitly disclose that the agricultural product delivery system is configured to deliver a second agricultural product into the trench, wherein the second agricultural product comprises a fertilizer or an inoculant.
However, Schumacher discloses (Fig. 1-2) an agricultural product delivery system configured to deliver a first and a second agricultural product into the trench, wherein the first agricultural product comprises a seed, and the second agricultural product comprises a fertilizer ([0003], “seed and/or fertilizer”).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to configure the delivery system of Koch to additionally or alternatively deliver a fertilizer into the trench, as taught by Schumacher.  As is known in the art, one would desire to plant seeds and/or fertilizer in order to promote crop growth.
Regarding claim 11
Regarding claim 12, Koch further discloses that the signal from the sensor is indicative of a temperature of the soil, a residue level of the soil, a moisture of the soil, or any combination thereof ([0171], lines 1-5).
Regarding claim 13, Koch discloses (Fig. 2-4, 18) a method, comprising: forming an opening (39) in a ground along an axis with a coulter disc (1830-1, 1830-2) of an agricultural planting or seeding implement; monitoring a soil property at a first depth within the opening with a sensor (400, 350, 351, 352) disposed aft of the coulter disc ([0171], lines 1-5), wherein the sensor is configured to generate a signal indicative of the soil property ([0106], lines 7-9; [0113]; [0114]); enlarging the opening along the axis to form a trench (38) with a ground engaging tool (244) of the agricultural planting or seeding implement, wherein the ground engaging tool is disposed aft of the sensor (the coulter disc being mounted in front of toolbar 14 and the row unit being mounted behind), and the trench comprises a second depth (adjustable spring 1812 and depth adjustment actuator 380 managing and adjusting the depths of the coulter disc and the ground engaging tool, respectively, independently of each other); delivering a first agricultural product (using delivery system 230, 232) into the trench at the second depth and at a deposit location (corresponding to the outlet of the seed tube 232) along the axis; and controlling a depth control system (380) to control the second depth at the deposit location (using adjustment actuator 380) based at least in part on the signal from the sensor ([0163], [0165]).
Koch does not disclose controlling the second depth at the deposit location based on the signal from the sensor when the sensor was disposed at the deposit location in the opening.
However, Schumacher discloses (Fig. 1-2) a similar method using a similar agricultural planter, comprising delivering a controlling a second depth (T) of a trench formed by a ground engaging tool (3) at a deposit location (corresponding to the ground engaging tool) based on a signal from a sensor (18) when the sensor was disposed at the deposit location ([0028], lines 3-6; positioning the sensor forward of the ground engaging tool to give the ground engaging tool enough time to set the second depth 
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to similarly control the second depth of Koch as taught by Schumacher.  Doing so would allow for a planting depth to be exactly as necessary at any given deposit location, without any deviation due to lag time.
Regarding claim 14, Koch further discloses clearing, via one or more residue removal tools, a residue from the ground; and controlling the one or more residue removal tools based at least in part on the signal from the sensor, wherein the signal is indicative of a residue level of the soil at the first depth ([0171], lines 15-17; [0177]).  Regarding the residue tool, Koch incorporates ([0194], lines 9-14) Sauder (U.S. 8,550,020) by reference.
As incorporated by Koch, Sauder discloses (Fig. 10) clearing, via one or more residue removal tools (12), a residue from the ground fore of a coulter disc (30).  Thus, Koch discloses that the residue clearing may be conducted as such.
Regarding claim 15, Koch further discloses (Fig. 2) closing the trench after delivering the first agricultural product into the trench (with closing system 236).
Regarding claim 16, Koch further discloses (Fig. 2, 18) adjusting the second depth of the trench without adjusting the first depth within the opening (depth adjustment actuator 380 and adjustable spring 1812 being independent of each other).
Regarding claim 17, Koch further discloses that monitoring the soil property at the first depth within the opening with the sensor comprises engaging the sensor with the ground in the opening at the first depth (Fig. 18).
Regarding claim 18, Koch further discloses that the soil property comprises a temperature of the soil, a residue level of the soil, a moisture of the soil, or any combination thereof ([0171], lines 1-5).
Regarding claim 19, Koch further discloses controlling a rate of delivery of the first agricultural product into the trench based at least in part on the signal from the sensor ([0171], lines 1-9; changing a seed population would naturally comprise changing the rate of delivery of seed).
Regarding claim 20, Koch in view of Schumacher discloses the elements of claim 13 as described above, and Koch further discloses that the first agricultural product comprises a seed (Title), but Koch does not explicitly disclose delivering a second agricultural product into the trench, wherein the second agricultural product comprises a fertilizer or an inoculant.
However, Schumacher discloses (Fig. 1-2) delivering a first and a second agricultural product into the trench, wherein the first agricultural product comprises a seed, and the second agricultural product comprises a fertilizer ([0003], “seed and/or fertilizer”).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to additionally or alternatively deliver a fertilizer into the trench, as taught by Schumacher, in the method of Koch.  As is known in the art, one would desire to plant seeds and/or fertilizer in order to promote crop growth.
Regarding claim 21, Koch further discloses (Fig. 2, 18) adjusting the first depth of the sensor within the opening independently of the second depth of the trench (depth adjustment actuator 380 and adjustable spring 1812 being independent of each other).
Regarding claim 22, Koch further discloses (Fig. 18) lifting or lowering the coulter disc and the sensor (using adjustable spring 1812) via a linkage assembly (1810) to control the first depth ([0135], lines 9-11, lines 20-22; vertical motion, spring adjustment, and a variety of potential depths being disclosed), wherein the coulter disc and the sensor are coupled to the linkage assembly.

Response to Arguments
Applicant's arguments filed 11/1/2021 have been fully considered but they are not persuasive.
Applicant submits that Schumacher merely teaches a moisture sensor located upstream of a coulter disc that measures the moisture content of the soil.  For example, Schumacher discloses, “The moisture sensor is located in the direction F of travel upstream of the coulter disc 3 in order to have enough time for setting the penetration depth T after measuring the moisture content.”  The moisture content is used to establish the penetration depth.  Applicant further submits that, utilizing the system of Schumacher, the location at which the penetration depth is set appears to be based on the speed of the coulter and the time associated with setting the penetration depth, and, as such, Schumacher does not appear to teach or suggest controlling the second depth “at the deposit location based at least in part on the signal from the sensor when the sensor was disposed at the deposit location in the opening” as recited in independent claims 1 and 13.
However, nowhere in the cited paragraph is there any suggestion that the location at which the penetration depth is set is based on the speed of the coulter.  Instead, Schumacher directly relates a forward distance of the sensor from the planter (i.e., a distance the planter would have to travel to reach the location of the sensor) with the time required to set the planter depth.  It is clearly apparent from this that the time taken to set the planter depth should correspond to the planter traveling such a distance such (resulting in the planter being at the sensing location).  Only to this end would the speed of the coulter be relevant to the forward distance of the sensor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/I.A.N./Examiner, Art Unit 3671